DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed January 14, 2021 is acknowledged.  New claim 20 has been added. Claims 11-19 have been cancelled. Claims 1 and 5 have been amended. Claims 1-10 and 20 are pending. 
Action on merits of claims 1-10 and 20 follows.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by HATCHER et al. (US Patent No. 9,741,811) or, in the alternative, under 35 U.S.C. 103 as obvious over HATCHER ‘811 in view of LEE et al. (US Patent No. 7,332,386) both of record.
With respect to claim 1, HATCHER teaches a method of fabricating a gate-all-around field-effect transistor having threshold voltage asymmetry, as claimed including:
obtaining a monolithic semiconductor structure including: 
a vertical stack of nanosheet layers (130) and sacrificial semiconductor layers (110), the nanosheet layers (130) and the sacrificial semiconductor layers (110) being arranged in alternating sequence, each of the nanosheet layers (130) including a source side lateral end portion (left), a drain side lateral end portion (right), and a middle portion between and 
a dummy gate (230) on the vertical stack; and 
outer dielectric spacers (210) adjoining the dummy gate (230); 
vertically thinning the source side lateral end portions (left) of the nanosheet layers (130); (FIG. 17);
forming inner dielectric spacers (240/250) vertically between the source side lateral end portions (left) and vertically between the drain side lateral end portions (right) of the nanosheet layers (130); (FIG. 18); and 
epitaxially growing a source region (410, left) and a drain region (410, right), respectively, on the source side lateral end portions (left) and the drain side lateral end portions (right) of the nanosheet layers (130). (See FIGs. 15-18)

Since the recitation “a method of fabricating a gate-all-around field-effect transistor having threshold voltage asymmetry” is a non-limiting preamble, and HATCHER teaches all limitations of the claim, HATCHER anticipate claim 1.

Alternatively, HATCHER is shown to teach all the features of the claim with the exception of explicitly disclosing threshold voltage asymmetry.  
However, LEE teaches a method of fabricating a field-effect transistor having threshold voltage asymmetry including thinning source side lateral end portion (102s, 202s) of nanosheet layers (112). (See FIG. 4).


With respect to claim 8, thinning the source side lateral end portions (left) of the nanosheet layers (130) of HATCHER forms stepped nanosheet layers (130), each of the stepped nanosheet layers (130) including top and bottom steps between the source side lateral end portion (left) and the middle portion (150) thereof.  

Claims 2-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over HATCHER ‘811 and LEE ‘386 as applied to claim 1 above, and further in view of BERGENDAHL et al. (US Patent No. 9,620,590).
With respect to claim 2, HATCHER and LEE teach the method of fabricating a field-effect transistor having threshold voltage asymmetry as described in claim 1 above including obtaining the monolithic semiconductor structure including: a vertical stack of nanosheet layers (130) and sacrificial semiconductor layers (110), the nanosheet layers (130) and the sacrificial semiconductor layers (110) being arranged in alternating sequence, wherein the nanosheet layers (130) consist essentially of silicon.
Thus, HATCHER and LEE are shown to teach all the features of the claim with the exception of explicitly disclosing the nanosheet layers consist essentially of monocrystalline silicon and the sacrificial semiconductor layers consist essentially of silicon germanium. 
However, LEE ‘578 teaches a method of fabricating a field-effect transistor including:


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the vertical stacked of nanosheet layers of HATCHER having the nanosheet layers consist essentially of monocrystalline silicon and the sacrificial semiconductor layer consist essentially of SiGe as taught by BERGENDAHL so that the sacrificial semiconductor layer can be easily removed.
 
With respect to claim 3, the method of HATCHER further includes: removing the dummy gate (230) to form a trench bounded by the dielectric outer spacers (210); 
removing the sacrificial silicon germanium layers (in view of BERGENDAHL) selectively with respect to the nanosheet layers (150) to form a plurality of spaces between and in alternating sequence with the nanosheet layers (150); 
forming a gate dielectric layer (310) within the trench and on the nanosheet layers (150); and 
forming a metal gate (330) over the gate dielectric layer (310). (See FIG. 20). 

With respect to claim 4, tP201800444US01 20he method of HATCHER further includes: 

wherein, in view of LEE ‘386, FIG. 4, forming the metal gate (110) further includes forming relatively thick metal gate portions between the source side lateral end portions (112a) of the nanosheet layers (112) and relatively thin metal gate (110) portions between the middle portions of the nanosheet layers (112). 

With respect to claim 9, forming the metal gate (330) of HATCHER further includes forming portions of the metal gate (330) around inner portions of the source side lateral end portions (left) of the nanosheet layers (150) subsequent to thinning the source side lateral end portions (left) of the nanosheet layers.  
With respect to claim 10,P201800444US01 21 thinning the source side lateral end portions (left) of the nanosheet layers (150) of HATCHER causes a reduction of thickness of the source side lateral end portions of one to three nanometers. 

Allowable Subject Matter
Claims 5-7 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: see Office Action issued September 14, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues: 
Hatcher does not teach or suggest "forming inner dielectric spacers vertically between the source side lateral end portions and vertically between the drain side lateral end portions of the nanosheet layers," as claimed in claim 1, and, therefore, does not anticipate claim 1. 

However, as shown in FIG. 18, the inner dielectric spacer 240/250 of HATCHER is  vertically formed between the source side lateral end portions and vertically between the drain side lateral end portions of the nanosheet layer (130). 
Thus, the limitation is met.

Regarding LEE ‘386, 
Lee does not teach or suggest "forming inner dielectric spacers vertically between the source side lateral end portions and vertically between the drain side lateral end portions of the nanosheet layers," as claimed in claim 1. 

However, as clearly shown in the rejection, LEE is not cited for this limitation.

With respect to claims 2-4 and 9-10, Applicant does not separately argue about the patentability of these claims. 
Thus, claims 2-4 and 9-10 are obvious over the cited references.
Therefore, the rejection of claims 1-4 and 8-10 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH D MAI/Primary Examiner, Art Unit 2829